Title: To George Washington from Brigadier General James Mitchell Varnum, 3 January 1778
From: Varnum, James Mitchell
To: Washington, George



Sir
Camp [Valley Forge] January 3d 177[8]

Every Gentleman of the Army is convinced of the Necessity of recruiting our Troops to a much more respectable Number, than that of wch they consist at present. A retrospective View of the various Successes and Defeats we have met with from the Beginning of the War will indisputable evince that Superiority of Numbers hath given Superiority in the Field. The Scenes of Devastation and Slaughter might have been closed with the past Campaign, had the States sent only a large Proportion of the Men allotted to them, into the Field. The Country has ever been deceived with Regard to your Excellency’s Strength, imagining your Army much superior to the Enemy’s: your Weakness forbad a Declaration of the Truth; and the Enemy’s Advantages have been attributed to wrong Sources. Dissatisfaction has taken place in some Measure; Tho none have been so blind to Truth as to impeach the Army with Cowardice. Nothing can be more pernicious than a long and expensive War, in a new Country. The jarring Interests wch succeed to a partial Dissolution of Government, give ample Scope to those irregular Feelings of the human Heart, wch are ever in Opposition to legal Restraints. Those Calamities wch invariably attend a continuance of War, are viewed as the inavoidable Consequences of misdirected Policy. That Union wch is the Soul of martial Strength, becomes gradually weakened, ’till the Enemy gain more from Cabal, then from the Exertion of their own Force. In short, every Consideration urges us to strain every Nerve to collect a Force sufficient to ensure compleat Victory the next Campaign. Permit me then to observe, that we cannot expect much from voluntary Inlistments. The Expedient of giving large Bounties was fully tried the last Winter, & its inefficacy too fatally proved. In proportion to the Sums given, the Necessaries of Life were

raised; So that while the Pocket was filled, the Understanding was insulted. There is no Alternative but drafting. If the Powers Of Government are too feeble to effect this, it is idle to think of having an Army. It is ridiculous to say, this is a Measure too incompatible with the Liberties of the People. Were they to enjoy all their Priviledges in Time of War, the Army only would feel its Distresses: And no Army would keep the Field upon such partial Principles. It is necessary to make a temporary Sacrifice of Freedom, in part to give it greater Security in future. If it should be tho’t impolitic to attempt drafting the Men for the Term of three Years or during the Contest, I would propose, that their Service expire the last of January next; or sooner, if ordered by Congress. To this Mode, I fancy, none of the States would object. For my own part, I am so fully convinced that it will be in our power to close the War the next Campaign provided we have Men, that it would give me no Uneasiness whether they are drafted for the War, or for the Term last mentioned. I am not for reducing the Number of Battalions, but think the Number of Men in each Battalion should consist of five Hundred and Twelve rank and File only. That the Men be prepared to enter the Field under every possible Advantage, I would propose, that the Battalions in the Field be joined and blended so as to make some compleat, while the supernumerary Cores of Officers be sent Home, to receive the Recruits, superintend their Innoculation, & Discipline, & finally march them to the Army. An Estimate should be made of the Articles of Clothing necessary for a Soldier for one year, these should be provided by the respective States, wch the Men should receive without Deduction or Stoppage of pay. They should also provide Clothing for their Officers, estimated in the same Way For wch the Officers should pay according to the Prices of Articles before the War commenced. As there will unavoidably be Deficiencies & Losses, the Clother General Should continue to procure all the Clothing in his Power, & for whatever the noncommissioned Officers & Soldiers receive over and above their annual allowance they should be liable to Deductions according to former Prices. To make the Army respectable, & to make the Situation of the Officers agreeable; to the Commissions should be annexed half pay during Life. Two Reasons urge to this Measure. In the common Sacrifice made by the Officers, of Property, Domestic Ease and Happiness, The Hardships attending the Camp, The Dangers that surround them, should be included the Idea of a Counter ballance or Compensation to put them upon a rational Footing with other Citizens. This Consideration is deduced from real Justice, and the Feelings of Mankind. The other Reason consists in the absolute Necessity of having an Army well officered, wch cannot be effected universally ’till Commissions are esteemed as having a real Value. Public Virtue may stimulate us to enter

the Field, but it is not sufficient to keep us there for a long Time. Other Considerations ever were, and ever will be predominent. After the War, nothing would tend more to strengthen the Union of the States and support the Dignity of Congress than the Measure suggested. The Officers feeling a certain, fixed Interest, depending altogether upon the Continent at Large would avoid & endeavour to suppress those Animosities wch may cause one State to contend with another. I am sensible that Commissions have, in many Countries, been saleable. I cannot wish they should be in this. In aristocratical Constitutions it is right; In Monarchical it is tolerable; but in democratic Forms, it is perfectly absurd. Promotion ought to be the Reward of Merit, in a regular Line. But as Wealth does not make a Man the better or the worse, the Badge of Merit should never be sold. As the Strength of an Army depends, in an essential Manner, upon the Subordination and mutual Dependence which pervades the whole, and descends to every part, the different Commands should not interfere. The great animating Soul, is the Captain General, or commander in Chief. It is impossible for him to direct the particular Manoeuvres of Wings, or grand Divisions in Time of Action. He makes the general Dispositions, & gives Field Orders for the whole. There must, in Propriety, be Officers to command Wings, or Grand Divisions, of superior Rank to Major Generals who command Divisions only. In the presen⟨t⟩ System, our Major Generals Command Wings Of Cour⟨se⟩ their Command is lost in their own Divisions: Or, at least there is an Interferance of command, as some of the Youngest Brigadiers may command Division, as is in fact the Case. There should, in my humble Opinion, be a Brigadier to every four Battalions, throught the whole continental Line: A Major General to every three Brigades; A Lieut. General to every two Divisions, besides a supernumerary Number to command Wings and act in seperate Departments, where the command may be important. I mention three Brigades to constitute a Division, because I think one Brigade of three should ever make a Column of reserve to the Line of Fire, seperate from the Idea of Lines at large. There is no Consideration on Earth that ever did, or ever ought to detach an Officer from a sacred Regard to his Rank. Let him be injured in that, he feels Resentment, or does not feel like an Officer. Honor and a Sense of Glory form his Ambition, and his Ambition is Absolutely requisite to encounter even Difficulty, and despise even Death itself when his Duty calls him to it. From hence it is a matter of the utmost Importance, that a regular Line of Promotion be settled for the Army. I am convinced that Exceptions will take Place under all general Rules; but, in Rank, none should be the Exceptions, but personal Merit, & great political Considerations; The latter should never extend to actual Command. The Officers of Battalions

should rise in the Line of States, and to Brigadiers in like manner. In that Rank the matter becomes too general to follow that Rule, and a general Seniority should be regarded. In matters of extraordinary Merit, no precise Rules can be laid down. But it would not be derogatory to the Dignity of Congress to suspend Promotions of that kind ’till they could consult your Excellency, or have your Opinion upon the particular Case. They would, by that means, know the Sentiments of the Army. And, I am confident, they never would find them averse to the deserving’s being rewarded.
In the Staff Department, there are many and great Abuses. How to remedy them compleatly, requires more Leisure than I have, to point out. Had we a Board of War, of military Experience, they might de-arrange & put them upon a better footing. We now see people, with whom we cannot associate, as Gentlemen, receiving superior Pay to Officers of Rank in the fighting Department, and who insolently claim the Titles of Rank. I think the Quarter Master Genl, should have Rank in the Line; The Adjutant General, the Brigade Majors and the Adjutants: None others ought. There are many useless Branches in the Qr Master Department, wch might easily be lopp’d off. As to the Commissary Department, I am of Opinion that the Persons employed are totally Unacquainted with it, & that Men of Probity and Business, connected in those parts of the Continent where Provisions are to be obtained & Magazines formed, should be ingaged at all Events.
Your Army Sir has ever been greatly reduced by bad Management in the Hospital Departments. The sick are obliged to suffer for want of Hospitals to receive them, or should a few be crouded into Houses, they are treated with a Degree of Inhumanity that would add Horrors to the Glooms of Syberia! Congress, some how or other, have heap’d their Munificence upon those who least deserve it. A senior Surgeon of the Hospital receives Pay, if I am not mistaken, superior to a Brigadier of the Army. Good God! for what? For Ease and Pleasure, and living upon the Stores of the Public, destined originally for the Cause of Humanity! Immense have been the Expences of the public for Wines and other comfortable Things for the sick, wch these Gentlemen have, in a great measure, converted to their own luxurious purposes. This I can prove. Ignorance also has been patronised in those sacred Walls, & Quackery substituted for learned Practise. To remedy these, and many other Evils attendent upon the Hospitals, I would propose, that a Field Officer be resident at every Hospital, or small Circle of Hospitals, to be relieved from Time to Time. That he receive Returns of all the sick sent to the Hospitals, & send them to Camp when discharged. That he inspect into the General Management, & report all Abuses. That a General Officer in Rotation visit all the Hospitals of a Department, &

inspect into, & correct, or report all Neglects or Evils that may take Place. Should any Noncommissioned Officer or Soldier loiter in the Country after being dismissed from the Hospital, he should be punnished as a Deserter; & should any Officer do this, he should be cashiered with the Marks of Infamy due to a Coward. The Field Officers should take Measures for detecting, & bringing to immediate Example Vilains of this Class, as we know there are many of them. If any Surgeon, or other Officer of the Hospital presume to squander the public Stores, or convert them to his own Use, he should be dismiss’d with every mark of Ignominy. This the Field Officer should carefully attend to. To prevent Frauds wch cover Ignorance for sordid personal Motives, The Junior Surgeons and Mates of the Hospital should be examined by a Phusycian & Surgeon Generall, two senior Surgeons, & four Battalion Surgeons, the Majority of whom should determine the Qualification of the Candidate, & None should receive pay as such, but those who are licensed in this Way. I am, with great Respect, your Excellencys most obedient humble Servant

J. M. Varnum

